Citation Nr: 0315110	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  01-07 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE


Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
calculated amount of $32,485.62.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 1951 
to April 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


REMAND

In his March 20, 1995 application for pension benefits, the 
veteran indicated that his family income at the time 
consisted of Social Security Administration (SSA) benefits 
paid to him in the amount of $137.00.  He specifically 
indicated that he was in receipt of no other income, to 
include wage income.  The veteran was awarded pension 
benefits effective March 13, 1995.  In an award letter issued 
on August 6, 1995, he was informed that, essentially, pension 
is an income-based program and that he was obligated to 
report changes in family income immediately.  

In 1997, VA was informed by SSA that there was a discrepancy 
in the veteran's benefits from SSA and what was reported to 
VA.  His benefits were reduced and a waiver of overpayment of 
$633.00 was subsequently granted.  In 1998, VA was again 
informed by SSA of a discrepancy in the veteran's SSA 
benefits.  A waiver was granted for the veteran's overpayment 
of $88.00.  In 2000, VA determined that the veteran's SSA 
benefits had been withheld from April 1995 to April 1999 
since the veteran was receiving Workers Compensation.  In an 
April 2001 Report of Contact, it was reported that the 
veteran stated that he did not receive Workers Compensation, 
but rather that the recipient was his son, who bears his 
name.  In a September 2001 Report of Contact, it was noted 
that the veteran received a lump sum settlement from Workers 
Compensation in October 1994, in the amount of $37,500.00, 
and that no other payments were made.  

The information noted by the RO has been in the form of 
reports of telephone contacts, and VA has not obtained 
records from SSA or from Workers Compensation.   

The veteran requested a hearing in May 1997.  In June 1997, 
it was noted that the veteran failed to report for a 
scheduled hearing.  The notice of the hearing was sent to the 
veteran's address in Ohio in May 1997.  The record reflects 
that in a September 1997 letter, the veteran indicated an 
address in Virginia.  The veteran has not been contacted at 
his new address to verify if he still desires a hearing.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to the 
VCAA, the RO has not notified the veteran and his 
representative, of what information and medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim and which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be retrieved by VA.

In view of the above, a remand in this case is required.  
This case is hereby REMANDED  to the RO for the following 
action: 
 


1.  The RO should take appropriate steps 
in order to obtain any records referable 
to the veteran's Workers' Compensation 
claim and award, as well as any decision 
to grant benefits.  Records should also 
be obtained from the SSA regarding the 
benefits received by the veteran since 
1994.  The RO should clearly document all 
efforts undertaken to obtain these 
records and associate any additional 
records obtained with the claims file.

2.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b).  The RO 
should contact the veteran and determine 
if he still desires a hearing regarding 
his claim.  If so, one should be 
scheduled for him.  

Thereafter, if any benefit sought on appeal remains 
denied, the case should be returned to the Board 
for appellate consideration after the appropriate 
procedural action by the RO.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




